DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement (PTO-1449) filed 11/20/2020. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weekamp (USPG Pub No. 2008/0231965).
Regarding claim 1, Weekamp discloses a liquid lens module (1) (see Fig. 1, Paragraph 29), comprising: a first plate (10) comprising a cavity (85) accommodating a conductive liquid (86) and a non-conductive liquid (87) (see Fig. 1, Paragraphs 29, 41); second (74) and third (32) plates disposed above and below the first plate (10), respectively (see Fig. 1); and first (20a with 16) and second (20b with 16) electrodes disposed on one side and another side of the first plate 
Regarding claim 2, Weekamp discloses wherein the ratio is 0.31 to 0.42 (Paragraph 64). 
Prior Art Citations
               Ootsuka et al. (USPG Pub No. 2006/0193058), Takemoto et al. (USPG Pub No. 2010/0110532) and Hendriks et al. (WO 2005/109074) are each being cited herein to show a liquid lens module that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/10/2022